
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7



FOURTH AMENDMENT AND WAIVER
TO REVOLVING CREDIT AGREEMENT
AND THIRD AMENDMENT TO PLEDGE AGREEMENT


        THIS AMENDMENT (this "Amendment"), dated as of February 11, 2003, is
entered into between FIRST COMMUNITY BANCORP, a California corporation (the
"Borrower"), and THE NORTHERN TRUST COMPANY, an Illinois banking corporation
having its principal office at 50 South LaSalle Street, Chicago, Illinois 60675
(the "Lender").


RECITALS:


        A.    The Borrower and the Lender have entered into a Revolving Credit
Agreement dated as of June 26, 2000, as amended by a First Amendment thereto
dated as of January 12, 2001, a Second Amendment and Waiver thereto dated as of
June 25, 2001 and a Third Amendment and Waiver thereto dated as of February 12,
2002 (said Revolving Credit Agreement, as so amended, shall hereinafter be
referred to as the "Agreement"; the terms defined in the Agreement and not
otherwise defined herein shall be used herein as defined in the Agreement).

        B.    The Borrower and the Lender have entered into a Pledge Agreement
dated as of June 26, 2000, as amended by a First Amendment thereto dated as of
January 12, 2001 and a Second Amendment thereto dated as of February 12, 2002
(said Pledge Agreement, as so amended, shall hereinafter be referred to as the
"Pledge Agreement").

        C.    The Borrower and the Lender wish to (1) amend the Agreement to
extend the Maturity Date, modify certain covenants and to otherwise amend
certain other provisions of the Agreement and (2) waive the Borrower's
non-compliance with Section 5.1 of the Agreement.

        D.    The Borrower and the Lender wish to amend the Pledge Agreement to
amend the definition of "Pledged Shares" appearing therein.

        E.    Therefore, the parties hereto agree as follows:

1.    AMENDMENTS TO THE AGREEMENT.

        1.1.    Section 1.1 of the Agreement.    Section 1.1 of the Agreement is
hereby amended as of the date hereof by deleting the date "February 11, 2003"
appearing therein and substituting the date "February 10, 2004" therefor.

        1.2.    Section 4.15 of the Agreement.    Section 4.15 of the Agreement
is hereby deleted in its entirety as of the date hereof and the following
substituted therefor:

        "SECTION 4.15.    PLEDGED SHARES.    The Pledged Shares (as hereinafter
defined) constitute 100% of the issued and outstanding capital stock of
(a) First National Bank, and (b) Pacific Western National Bank, and all have
been duly authorized and validly issued and are fully paid and non-assessable.
Borrower owns the Pledged Shares free and clear of all other interest, liens or
encumbrances of any nature whatsoever, other than liens in favor of Lender. On
or before February 11, 2003, First National Bank was merged into Rancho Santa Fe
National Bank with the latter being the surviving corporation. On or before
February 11, 2003, the name of the surviving corporation was changed to First
National Bank. Other than First National Bank and Pacific Western National Bank,
Borrower has no other Subsidiary Banks."

        1.3.    Section 5.4(f) of the Agreement.    Section 5.4(f) of the
Agreement is hereby deleted in its entirety as of the date hereof and the
following substituted therefor:

        "(f)    Minimum Tier 1 Capital.    Borrower shall maintain a
consolidated minimum Tier 1 Capital equal to at least $125,000,000 at all
times."

--------------------------------------------------------------------------------

        1.4.    Section 5.4(e) of the Agreement.    Section 5.4(e) of the
Agreement is hereby deleted in its entirety as of the date hereof and the
following substituted therefor:

        "(e)    Loan Loss Reserve Ratio.    Each Subsidiary Bank shall maintain
at all times on a consolidated basis a ratio of loan loss reserves to
non-performing loans of not less than one hundred percent (100%)."

        1.5.    Section 5.11 of the Agreement.    Section 5.11 of the Agreement
is hereby deleted in its entirety as of the date hereof and the following
substituted therefor:

        "SECTION 5.11.    COLLATERAL.    Borrower shall execute and deliver to
Lender a pledge agreement dated even date herewith, substantially in the form of
Exhibit B, with appropriate insertions (as the same may be amended from time to
time, herein called the "Pledge Agreement"), pursuant to which Borrower shall
pledge to Lender all of the issued and outstanding shares of the capital stock
owned by Borrower (herein collectively called the "Pledged Shares") of (a) First
National Bank (formerly known as Rancho Santa Fe National Bank) ("FNB") and
(b) Pacific Western National Bank. On or before April 30, 2003, Borrower shall
deliver to Lender such replacement stock certificate(s) evidencing its equity
ownership interest in FNB, together with stock powers, duly executed, in blank.
Failure by Borrower to deliver such documents on or before April 30, 2003 shall
automatically constitute an Event of Default."

        1.6.    Section 7.1(e) of the Agreement.    Section 7.1(e) of the
Agreement is hereby deleted in its entirety as of the date hereof and the
following substituted therefor:

        "(e) Any guaranty of or pledge of collateral security for the Loans
shall be repudiated or become unenforceable or incapable of performance or
Borrower shall fail to pledge and deliver to Lender any share certificate of
(i) First National Bank or (ii) Pacific Western National Bank as provided in
Section 3(c) of the Pledge Agreement;"

        1.7.    Exhibit C of the Agreement.    Exhibit C of the Agreement is
hereby amended as of the date hereof to be in the form of Exhibit C hereto. The
Borrower represents and warrants that Exhibit C is a correct and complete list
of all Subsidiaries of the Borrower.

2.    AMENDMENT TO THE PLEDGE AGREEMENT.

        2.1.    Section 1 of the Pledge Agreement.    The definition of "Pledged
Shares" in Section 1 of the Pledge Agreement is hereby deleted in its entirety
as of the date hereof and the following substituted therefor:

        ' "Pledged Shares" shall mean 100% of the issued and outstanding shares
of capital stock of (a) First National Bank (formerly known as Rancho Santa Fe
National Bank) owned by the Pledgor, (b) Pacific Western National Bank owned by
the Pledgor, and (c) otherwise held from time to time by the Pledgor and pledged
to the Pledgee.'

3.    WAIVER.    The Lender hereby waives any non-compliance with Section 5.1
(Existence; Mergers, Etc.) of the Agreement as a result of the merger of Rancho
Santa Fe National Bank into First National Bank with Rancho Santa Fe National
Bank being the surviving corporation (the "Merger"). Subject to the terms and
conditions of this Amendment, and upon delivery of the FNB stock certificate(s),
the Lender hereby waives compliance by the Borrower with Section 5.1 of the
Agreement with respect to the Merger. The Lender's waiver of compliance with
Section 5.1 of the Agreement is limited to the Merger and shall not be deemed a
waiver of or consent to any other failure to comply with the terms of
Section 5.1 of the Agreement or any other provisions of the Agreement. Such
waiver shall not prejudice any right or remedies which the Lender may have or be
entitled to with respect to any such other breach of Section 5.1 or any other
breach or any provision of the Agreement.

2

--------------------------------------------------------------------------------

4.    WARRANTIES.    To induce the Lender to enter into this Amendment, the
Borrower warrants that:

        4.1.    Authorization.    The Borrower is duly authorized to execute and
deliver this Amendment and is and will continue to be duly authorized to borrow
monies under the Agreement, as amended hereby, and to perform its obligations
under the Agreement and the Pledge Agreement, each as amended hereby.

        4.2.    No Conflicts.    The execution and delivery of this Amendment,
and the performance by the Borrower of its obligations under the Agreement and
the Pledge Agreement, each as amended hereby, do not and will not conflict with
any provision of law or of the charter or by-laws of the Borrower or of any
agreement binding upon the Borrower.

        4.3.    Validity and Binding Effect.    The Agreement and the Pledge
Agreement, each as amended hereby, are legal, valid and binding obligations of
the Borrower, enforceable against the Borrower in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors'
rights or by general principles of equity limiting the availability of equitable
remedies.

5.    CONDITIONS PRECEDENT TO AMENDMENTS.    The amendments contemplated by
Sections 1 and 2 and the waiver contemplated by Section 3 hereof are subject to
the satisfaction of each of the following conditions precedent:

        5.1.    Documentation.    The Borrower shall have delivered to the
Lender all of the following, each duly executed and dated the date hereof or
other date satisfactory to the Lender, in form and substance satisfactory to the
Lender:

        (a)    Resolutions.    A copy, duly certified by the secretary or an
assistant secretary of the Borrower, of (i) resolutions of the Borrower's Board
of Directors authorizing or ratifying the execution and delivery of this
Amendment, authorizing the borrowings under the Agreement, as amended hereby,
and the pledge of the Pledged Shares; (ii) all documents evidencing other
necessary corporate action; and (iii) all approvals or consents, if any, with
respect to this Amendment.

        (b)    Incumbency Certificate.    A certificate of the secretary or an
assistant secretary of the Borrower certifying the names of the Borrower's
officers authorized to sign this Amendment and all other documents or
certificates to be delivered hereunder, together with the true signatures of
such officers.

        (c)    Opinion.    An opinion of counsel for the Borrower, addressed to
the Lender, in substantially the form of Exhibit D hereto.

        (d)    Certificate.    A certificate of the chief financial officer of
the Borrower as to the matters set out in Sections 5.2 and 5.3 hereof.

        (e)    Pledged Shares.    The replacement FNB stock certificate(s)
together with stock powers executed in blank replacing the Rancho Santa Fe
National Bank stock certificates previously delivered to the Lender.

        (f)    Amendment of Financing Statements.    Duly authorized UCC-3
financing statements amending existing financing statements and such other
documents and actions as may be necessary to establish and perfect the Lender's
security interest in the Pledged Shares.

        (g)    Other.    Such other documents as the Lender may reasonably
request.

        5.2.    No Default.    After giving effect to the waiver in Section 3 of
this Amendment, no Event of Default or Unmatured Event of Default under the
Agreement shall have occurred and be continuing.

3

--------------------------------------------------------------------------------

        5.3.    Warranties.    After giving effect to the waiver in Section 3 of
this Amendment, the warranties in Section 4 of the Agreement and in Section 4 of
this Amendment shall be true and correct as though made on such date, except for
such changes as are specifically permitted under the Agreement.

6.    GENERAL.

        6.1.    Expenses.    The Borrower agrees to pay the Lender upon demand
for all reasonable expenses, including reasonable attorneys' and legal
assistants' fees (which attorneys and legal assistants may be employees of the
Lender), incurred by the Lender in connection with the preparation, negotiation
and execution of this Amendment and any document required to be furnished
therewith.

        6.2.    Law.    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS.

        6.3.    Successors.    This Amendment shall be binding upon the Borrower
and the Lender and their respective successors and assigns, and shall inure to
the benefit of the Borrower and the Lender and the successors and assigns of the
Lender.

        6.4.    Confirmation of the Agreement.    The Agreement, as amended
hereby, shall remain in full force and effect and is hereby ratified and
confirmed in all respects.

        6.5.    References to the Agreement.    Each reference in the Agreement
and the Pledge Agreement to "this Agreement," "hereunder," "hereof," or words of
similar import in instruments or documents provided for in the Agreement and in
the Pledge Agreement or delivered or to be delivered thereunder or in connection
therewith, shall, except where the context otherwise requires, be deemed,
respectively, a reference to the Agreement and the Pledge Agreement, each as
amended hereby.

        6.6.    Counterparts.    This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute but one and the same Amendment.

[Signature page follows.]

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed at Chicago, Illinois by their respective officers thereunto duly
authorized as of the date first written above.

    FIRST COMMUNITY BANCORP
 
 
By:
/s/  LYNN M. HOPKINS      

--------------------------------------------------------------------------------

      Name: Lynn M. Hopkins
 
 
 
Title:
EVP, Chief Financial Officer
 
 
THE NORTHERN TRUST COMPANY
 
 
By:
/s/  THOMAS E. BERNHARDT      

--------------------------------------------------------------------------------

      Name: Thomas E. Bernhardt
 
 
 
Title:
Vice President

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7



FOURTH AMENDMENT AND WAIVER TO REVOLVING CREDIT AGREEMENT AND THIRD AMENDMENT TO
PLEDGE AGREEMENT
RECITALS
